EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslie Streeter on 6/17/22.  

Amendment to Abstract
Replace the previous abstract with:

A polypropylene composition made from or containing a polymer made from or containing:  (i) component (1) made from or containing a propylene homopolymer having MFR of 100 to 300 (at a temperature of 230°C under a load of 2.16 k(g) and containing more than 97.5% by weight of xylene insolubles (XI), wherein XI has a Mw/Mn of 4 to 10;  (ii) component (2) made from or containing an ethylene/propylene copolymer containing 15 to 50% by weight of an ethylene-derived unit; wherein 1) relative proportions of component (1) and component (2) are, respectively, not less than 50 parts by weight but less than 70 pbw and more than 30 pbw but not more than 50 pbw, 2) intrinsic viscosity of xylene solubles (XSIV) of the polymer is in the range of 1.5 to 4.0 dl/g, 3) MFR of the polymer is in the range of 20 to 100 g/10 min. 



REASONS FOR ALLOWANCE
Claims 1-4 are allowed.

The claims have been amended to incorporated limitation further limiting the average particle diameter and average pore diameter.  The prior art is silent on these limitations and motivation to modify the compositions to within the claimed ranges.  Further, there is no evidence of inherency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764